DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 16/821,198, filed on March 17, 2020.

Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating a score without bias (as evidenced by exemplary independent claim 1; “the invite model generating the first scores without bias”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “pre-training . . . an invite model that provides a first score;” “pre-training . . . an adversarial model that provides a second score;” “training . . . the invite model and the adversarial model;” “repeating the training together;” and “utilizing . . . the invite model to generate the first scores [sic] . . .  without bias.”  The steps are all steps for managing personal behavior related to the abstract idea of generating a score without bias that, when considered alone and in combination, are part of the abstract idea of generating a score without bias.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of generating a score without bias.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes applying modeling techniques to increase accuracy in generating a score.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor in independent claim 1; a system with a memory and processor in independent claim 11; and a computer readable storage medium in independent claim 16).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The training of a model is recited, but a model could be trained manually.  Moreover, no apparent improvement to machine learning techniques is recited that is rooted in computer technology.  The claims require no more than a generic computer (a processor in independent claim 1; a system with a memory and processor in independent claim 11; and a computer readable storage medium in independent claim 16) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the λ parameter" in line.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of claim interpretation, Claim 15 will be interpreted to dependent from Claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 9-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9021034 B2 to Narayanan et al. (hereinafter ‘NARAYANAN’) in view of US 20180293713 A1 to Vogels et al. (hereinafter ‘VOGELS’).

Claim 1
NARAYANAN discloses a method comprising: pre-training, by one or more processors (see col 20, ln 34-41; a computer processor), an invite model that provides a first score associated with a user of an online service (see col 13, ln 10-23; an event manager determines the probability that an inviting user would send an invitation to a candidate user); 
NARAYANAN does not specifically disclose, but VOGELS discloses, pre-training, by the one or more processors (see ¶[0217]; programmable processors), an adversarial model that provides a second score, the adversarial model having the first score as an input (see abstract and ¶[0007], [0033], and [0198]-[0200] and Fig. 15; a generative adversarial network used for machine learning.  See also Fig. 1; a neural network with multiple modeling layers.  Outputs from a previous layer are used as input into hidden layers.  A generative adversarial network includes a first neural network with a set of parameters); 
training, by the one or more processors, together the invite model and the adversarial model using an adversarial cost function based on the pre-training of the invite model and the adversarial model (see abstract and ¶[0045] and [0147]; minimize a cost function or loss function over a training set); 
repeating the training together until discrimination of the invite model is below a predetermined threshold (see ¶[0045], [0070], and [0179]-[0180]; minimize average loss with respect to reference values); and 
utilizing, by the one or more processors, the invite model to generate the first scores (see ¶[0051]; the neurons in the output layer return the model prediction), the invite model generating the first scores without bias (see ¶[0149]: bias may be removed to create an unbiased estimator).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  It would have been obvious to include the adversarial network as taught by VOGELS in the system executing the method of NARAYANAN with the motivation to accurately predict the probability of a user sending another user an invite based on various factors.

Claim 9
The combination of NARAYANAN and VOGELS discloses the method as recited in claim 1.
NARAYANAN does not specifically disclose, but VOGELS discloses, wherein the adversarial model is a neural network with two fully-connected hidden layers and an input that is an output of the invite model (see abstract and Figs. 1 and 15; a neural network with an input layer that feeds hidden layers that provide an output to an output layer.  The generative adversarial network comprises a neural network).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  It would have been obvious to include the adversarial network as taught by VOGELS in the system executing the method of NARAYANAN with the motivation to accurately predict the probability of a user sending another user an invite based on various factors.

Claim 10
The combination of NARAYANAN and VOGELS discloses the method as recited in claim 1.
NARAYANAN does not specifically disclose, but VOGELS discloses, further comprising: performing an experiment to test functionality of the online service, the experiment including measuring the first score, wherein the experiment is without bias due to frequency of use of the online service by users (see ¶[0149]: bias may be removed to create an unbiased estimator.  See also ¶[0103; implement the neural network model).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  It would have been obvious to include the adversarial network as taught by VOGELS in the system executing the method of NARAYANAN with the motivation to accurately predict the probability of a user sending another user an invite based on various factors.

Claim 11
NARAYANAN discloses a system comprising: a memory comprising instructions (see claim 20; instructions loaded into memory); and one or more computer processors (see again claim 20; causes a processor to perform a method), wherein the instructions, when executed by the one or more computer processors, cause the system to perform operations comprising: pre-training an invite model that provides a first score associated with a user of an online service (see col 13, ln 10-23; an event manager determines the probability that an inviting user would send an invitation to a candidate user); 
NARAYANAN does not specifically disclose, but VOGELS discloses, pre-training an adversarial model that provides a second score, the adversarial model having the first score as an input (see abstract and ¶[0007], [0033], and [0198]-[0200] and Fig. 15; a generative adversarial network used for machine learning.  See also Fig. 1; a neural network with multiple modeling layers.  Outputs from a previous layer are used as input into hidden layers.  A generative adversarial network includes a first neural network with a set of parameters); 
training together the invite model and the adversarial model using an adversarial cost function based on the pre-training of the invite model and the adversarial model (see abstract and ¶[0045] and [0147]; minimize a cost function or loss function over a training set); 
repeating the training together until discrimination of the invite model is below a predetermined threshold (see ¶[0045], [0070], and [0179]-[0180]; minimize average loss with respect to reference values); and 
utilizing the invite model to generate the first scores (see ¶[0051]; the neurons in the output layer return the model prediction), the invite model generating the first scores without bias (see ¶[0149]: bias may be removed to create an unbiased estimator).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  It would have been obvious to include the adversarial network as taught by VOGELS in the system executing the method of NARAYANAN with the motivation to accurately predict the probability of a user sending another user an invite based on various factors.

Claim 16
NARAYANAN discloses a non-transitory machine-readable storage medium including instructions that, when executed by a machine (see claim 20; a computer readable medium that includes instructions loaded into memory), cause the machine to perform operations comprising: pre-training an invite model that provides a first score associated with a user of an online service (see col 13, ln 10-23; an event manager determines the probability that an inviting user would send an invitation to a candidate user); 
NARAYANAN does not specifically disclose, but VOGELS discloses, pre-training an adversarial model that provides a second score, the adversarial model having the first score as an input (see abstract and ¶[0007], [0033], and [0198]-[0200] and Fig. 15; a generative adversarial network used for machine learning.  See also Fig. 1; a neural network with multiple modeling layers.  Outputs from a previous layer are used as input into hidden layers.  A generative adversarial network includes a first neural network with a set of parameters); 
training together the invite model and the adversarial model using an adversarial cost function based on the pre-training of the invite model and the adversarial model (see abstract and ¶[0045] and [0147]; minimize a cost function or loss function over a training set); 
repeating the training together until discrimination of the invite model is below a predetermined threshold (see ¶[0045], [0070], and [0179]-[0180]; minimize average loss with respect to reference values); and 
utilizing the invite model to generate the first scores (see ¶[0051]; the neurons in the output layer return the model prediction), the invite model generating the first scores without bias (see ¶[0149]: bias may be removed to create an unbiased estimator).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  It would have been obvious to include the adversarial network as taught by VOGELS in the system executing the method of NARAYANAN with the motivation to accurately predict the probability of a user sending another user an invite based on various factors.

Claim(s) 2-4, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9021034 B2 to NARAYANAN et al. and US 20180293713 A1 to VOGELS et al. as applied to claim 1 above, and further in view of US 20150356570 A1 to Goldsmid et al. (hereinafter ‘GOLDSMID’).

Claim 2
The combination of NARAYANAN and VOGELS discloses the method as recited in claim 1.
NARAYANAN further discloses wherein the first score is a probability that an invitation is sent from a first user to a second user (see col 13, ln 10-23; an event manager determines the probability that an inviting user would send an invitation to a candidate user). 
The combination of NARAYANAN and VOGELS does not specifically disclose, but GOLDSMID discloses, wherein the second score is a probability that the second user in an engaged user that participates in an online service with at least a predetermined frequency (see abstract and ¶[0041]; associate a classification with a user based on the likelihood of the user performing a type of interactions, including an expected frequency of interaction with the application by the user).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]).  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 3
The combination of NARAYANAN and VOGELS discloses the method as recited in claim 1.
The combination of NARAYANAN and VOGELS does not explicitly disclose, but GOLDSMID discloses, wherein a training set for the training includes captured values, for a predetermined period, of user activities in the online service (see ¶[0036]; received information describing user interaction with an application may include information associated with social activity in an application.  See also ¶[0025]-[0026]; affinity scores for users may be computed over time.  See also ¶[0005]; apply a machine-learned model).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]) that uses social activity to make predictions.  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 4
The combination of NARAYANAN, VOGELS, and GOLDSMID discloses the method as recited in claim 3.
NARAYANAN does not specifically disclose, but GOLDSMID discloses, wherein the training set includes a plurality of features that comprise user profile information (see ¶[0015]; user profile store), user activity (see again ¶[0015]; an action log), and invitations to connect sent by users of the online service (see ¶[0036] and [0041]-[0042]; a number of additional users a user invited to use an application).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]) that uses social activity to make predictions.  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 12
The combination of NARAYANAN and VOGELS discloses the system as recited in claim 11.
NARAYANAN further discloses wherein the first score is a probability that an invitation is sent from a first user to a second user (see col 13, ln 10-23; an event manager determines the probability that an inviting user would send an invitation to a candidate user). 
The combination of NARAYANAN and VOGELS does not specifically disclose, but GOLDSMID discloses, wherein the second score is a probability that the second user in an engaged user that participates in an online service with at least a predetermined frequency (see abstract and ¶[0041]; associate a classification with a user based on the likelihood of the user performing a type of interactions, including an expected frequency of interaction with the application by the user).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]).  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 13
The combination of NARAYANAN and VOGELS discloses the system as recited in claim 11.
The combination of NARAYANAN and VOGELS does not explicitly disclose, but GOLDSMID discloses, wherein a training set for the training includes captured values, for a predetermined period, of user activities in the online service (see ¶[0036]; received information describing user interaction with an application may include information associated with social activity in an application.  See also ¶[0025]-[0026]; affinity scores for users may be computed over time.  See also ¶[0005]; apply a machine-learned model).
wherein the training set includes a plurality of features that comprise user profile information (see ¶[0015]; user profile store), user activity (see again ¶[0015]; an action log), and invitations to connect sent by users of the online service (see ¶[0036] and [0041]-[0042]; a number of additional users a user invited to use an application).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]) that uses social activity to make predictions.  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 17
The combination of NARAYANAN and VOGELS discloses the non-transitory machine-readable storage medium as recited in claim 16.
NARAYANAN further discloses wherein the first score is a probability that an invitation is sent from a first user to a second user (see col 13, ln 10-23; an event manager determines the probability that an inviting user would send an invitation to a candidate user). 
The combination of NARAYANAN and VOGELS does not specifically disclose, but GOLDSMID discloses, wherein the second score is a probability that the second user in an engaged user that participates in an online service with at least a predetermined frequency (see abstract and ¶[0041]; associate a classification with a user based on the likelihood of the user performing a type of interactions, including an expected frequency of interaction with the application by the user).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]).  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 18
The combination of NARAYANAN and VOGELS discloses the non-transitory machine-readable storage medium as recited in claim 16.
The combination of NARAYANAN and VOGELS does not explicitly disclose, but GOLDSMID discloses, wherein a training set for the training includes captured values, for a predetermined period, of user activities in the online service (see ¶[0036]; received information describing user interaction with an application may include information associated with social activity in an application.  See also ¶[0025]-[0026]; affinity scores for users may be computed over time.  See also ¶[0005]; apply a machine-learned model).
wherein the training set includes a plurality of features that comprise user profile information (see ¶[0015]; user profile store), user activity (see again ¶[0015]; an action log),  and invitations to connect sent by users of the online service (see ¶[0036] and [0041]-[0042]; a number of additional users a user invited to use an application).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]) that uses social activity to make predictions.  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of NARAYANAN with the motivation to increase user interactions with a social networking system.

Claim(s) 5, 6, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9021034 B2 to NARAYANAN et al. and US 20180293713 A1 to VOGELS et al. as applied to claim 1 above, and further in view of US 20200065968 A1 to Sargent et al. (hereinafter ‘SARGENT’).

Claim 5
The combination of NARAYANAN and VOGELS discloses the method as recited in claim 1.
The combination of NARAYANAN and VOGELS does not specifically disclose, but SARGENT discloses, wherein the adversarial cost function includes a first term minus a second term, the first term associated with minimizing loss for the invite model, the second term being for maximizing a loss function of the adversarial model (see ¶[0056]; the learning objective is to minimize the difference between predictions and desired outputs using a specific cost function), the second term having a λ parameter to tune accuracy of the invite model versus amount of bias in the invite model (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of NARAYANAN and VOGELS with the motivation to employ machine learning to make an accurate prediction.

Claim 6
The combination of NARAYANAN, VOGELS, and SARGENT discloses the method as recited in claim 5.
NARAYANAN does not specifically disclose, but SARGENT discloses, further comprising: tuning the λ parameter by performing several experiments with different values of the λ parameter and determining the accuracy and the bias (see ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function); and 
selecting the a λ parameter that provides best accuracy for a minimum amount of bias (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of NARAYANAN and VOGELS with the motivation to employ machine learning to make an accurate prediction.

Claim 14
The combination of NARAYANAN and VOGELS discloses the system as recited in claim 11.
The combination of NARAYANAN and VOGELS does not specifically disclose, but SARGENT discloses, wherein the adversarial cost function includes a first term minus a second term, the first term associated with minimizing loss for the invite model, the second term being for maximizing a loss function of the adversarial model (see ¶[0056]; the learning objective is to minimize the difference between predictions and desired outputs using a specific cost function), the second term having a λ parameter to tune accuracy of the invite model versus amount of bias in the invite model (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of NARAYANAN and VOGELS with the motivation to employ machine learning to make an accurate prediction.

Claim 15
The combination of NARAYANAN, VOGELS, and SARGENT discloses the system as recited in claim 
NARAYANAN does not specifically disclose, but SARGENT discloses, wherein the instructions further cause the one or more computer processors to perform operations comprising: tuning the λ parameter by performing several experiments with different values of the k parameter and determining the accuracy and the bias (see ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function);; and 
selecting the a λ parameter that provides best accuracy for a minimum amount of bias (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of NARAYANAN and VOGELS with the motivation to employ machine learning to make an accurate prediction.

Claim 19
The combination of NARAYANAN and VOGELS discloses the non-transitory machine-readable storage medium as recited in claim 16.
The combination of NARAYANAN and VOGELS does not specifically disclose, but SARGENT discloses, wherein the adversarial cost function includes a first term minus a second term, the first term associated with minimizing loss for the invite model, the second term being for maximizing a loss function of the adversarial model (see ¶[0056]; the learning objective is to minimize the difference between predictions and desired outputs using a specific cost function), the second term having a λ parameter to tune accuracy of the invite model versus amount of bias in the invite model (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of NARAYANAN and VOGELS with the motivation to employ machine learning to make an accurate prediction.

Claim 20
The combination of NARAYANAN, VOGELS, and SARGENT discloses the non-transitory machine-readable storage medium as recited in claim 19
NARAYANAN does not specifically disclose, but SARGENT discloses, wherein the machine further performs operations comprising: tuning the λ parameter by performing several experiments with different values of the k parameter and determining the accuracy and the bias (see ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function); and 
selecting the a λ parameter that provides best accuracy for a minimum amount of bias (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of NARAYANAN and VOGELS with the motivation to employ machine learning to make an accurate prediction.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9021034 B2 to NARAYANAN et al. and US 20180293713 A1 to VOGELS et al. as applied to claim 1 above, and further in view of US 20060015373 A1 to Cuypers (hereinafter ‘CUYPERS’).

Claim 7
The combination of NARAYANAN and VOGELS discloses the method as recited in claim 1.
The combination of NARAYANAN and VOGEL does not explicitly disclose, but CUYPERS discloses, wherein the pre-training of the invite model includes minimizing a first cost function, wherein the pre-training of the adversarial model includes minimizing a second cost function (see ¶[0028]; each neural network is trainable may means of a minimization module through minimizing of a locally propagated error, and the recursive system being trainable through minimization of a globally propagated error based on the local errors).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  CUYPERS discloses a system for calculating ratings using neural networks, wherein each layer in a neural network is trained by minimizing error.  It would have been obvious to include the error minimization as taught by CUYPERS in the system executing the method of NARAYANAN with the motivation to use machine learning to determine the probability that a user would invite another user and increase user interactions.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9021034 B2 to NARAYANAN et al. and US 20180293713 A1 to VOGELS et al. as applied to claim 1 above, and further in view of US 20150356570 A1 to Goldsmid et al. (hereinafter ‘GOLDSMID’).

Claim 8
The combination of NARAYANAN and VOGELS discloses the method as recited in claim 1.
The combination of NARAYANAN and VOGELS does not specifically disclose, but JAECH discloses, wherein the invite model is a Siamese two-tower neural network (see ¶[0058]; a single learning feature is used to learn both features and a model simultaneously.  A Deep Neural Network that operates on query pairs using a Siamese architecture with 2 feed-forward neural networks).
NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  JAECH discloses a relevance model for online social networks that uses a Siamese architecture.  It would have been obvious to use the learning model as taught by JAECH in the system executing the method of NARAYANAN and VOGELS with the motivation to determine probability that a user would send an invite to another user and increase user interactions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Niemitalo, Olli (February 24, 2010). "A method for training artificial neural networks to generate missing data within a variable context". Internet Archive (Wayback Machine). Archived from the original on March 12, 2012. Retrieved August 3, 2022.  On pp. 10-12/16, a method for generating missing data is disclosed that uses competing networks, one with generated data and one with actual data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624